Citation Nr: 1113821	
Decision Date: 04/07/11    Archive Date: 04/15/11

DOCKET NO.  03-08 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a right ovarian cyst.

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to service connection for residuals of bilateral lower extremity stress fractures.

4.  Entitlement to service connection for painful joints (hips, shoulders, and others), also claimed as unspecified joint pain.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant and J.L.


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1981 to May 2002.

This appeal comes before the Board of Veterans' Appeals (Board) from June 2002 and later rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In February 2006, the Veteran testified at a hearing before a Decision Review Officer at the RO.  In June 2008, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  Transcripts of the testimony of the hearings are of record.

The case was previously before the Board in September 2008.  At that time, the Board disposed of several issues and remanded other issues for development.  The case has been returned to the Board for further appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

Additional development is needed prior to further consideration of the Veteran's claims for service connection for a right ovarian cyst; migraine headaches; residuals of bilateral lower extremity stress fractures; and painful joints (hips, shoulders, and others), also claimed as unspecified joint pain.

With respect to the issue of entitlement to service connection for migraine headaches, the Board notes that the RO granted service connection for allergies, a sinus condition, and headaches as a single disability in its May 2009 rating decision, and assigned a disability rating of 10 percent.  Based on the Veteran's statements in her September 2010 VA Form 9, and on her representative's listing of the issue of "entitlement to service connection for migraines" in her October 2010 Written Brief Presentation, the Board finds that the Veteran continues to seek service connection for migraine headaches as distinct from her service-connected allergies and sinus condition.  Therefore, development of the Veteran's claim for service connection for migraine headaches as a separate issue remains in appellate status.

With respect to the issue of entitlement to service connection for painful joints (hips, shoulders, and others), also claimed as unspecified joint pain, the Board notes that the RO granted service connection for bilateral shin splints in its May 2009 rating decision, and assigned a noncompensable disability rating.  A handwritten note attached to the rating decision, date-stamped August 4, 2009, includes the message that "[Bilateral] shin splints granted in this [rating decision] should be [bilateral] lower extremity stress fractures."  However, in an August 2010 supplemental statement of the case, the Appeals Management Center denied the Veteran's claim of entitlement to service connection for residuals of bilateral lower extremity stress fractures.  Consequently, this issue remains in appellate status.

The Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  A hearing on appeal before the Board will be granted if a claimant expresses a desire to appear in person.  38 C.F.R. § 20.700(a) (2010).  Hearings on appeal held at VA field facilities will be scheduled for each area served by a regional office.  38 C.F.R. § 19.75 (2010).

In September 2010, the Veteran requested a hearing before a Veterans Law Judge at the RO (Travel Board hearing).  Therefore, this case is remanded to the RO for scheduling of such hearing on the four issues listed above.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a Travel Board hearing at the RO.  The Veteran should be notified in writing of the date, time, and location of the hearing, and that notice should be associated with the claims folder.

2.  After the hearing is conducted, or if the Veteran withdraws her hearing request or fails to report for the scheduled hearing, the case should be returned to the Board for further review.

The Veteran and her representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


